DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 09/09/2020 and the IDS’s filed 09/09/2020, 12/22/2020, 03/08/2021.  

Claims 27-47 are pending and being examined.  Claims 1-26 are canceled.

Claim Objections
Claim 46 is objected to because of the following informalities:  “the incoming” is repeated twice in a row in step b of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “high pressure”, “high temperature”, “medium temperature”, “low temperature”, “generally”, “about” in claims 27-47 are relative terms which render the claims indefinite. The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 27 recites “said expander portion”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "on the other hand".  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites “915o”, “A” and “15R”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites “form a rounded rectangular loop”.  It is unclear as to what the configuration of the loop is and whether the loop is round or rectangular.
Claim 43 recites “between said heat exchangers (30A, 30B)” and “to said heat exchanger (35)”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites “scrubber (SCR)”.   There is insufficient antecedent basis for this limitation in the claim.  In addition it is unclear as to whether the unit is a scrubber or a selective catalytic reduction and not a scrubber.
Claim 45 recites “one or more heat exchangers (30B, 30A)”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites “a temperature of the compressed combustion/cooling air (IG9) delivered by a pipeline (9) to the top of the high pressure high temperature heat exchanger (25)”.  Claim 46 also recites introducing compressed combustion air (IG9) to fuel gas burners (51) in said combustion chamber (14).  It is unclear as to where IG9 is delivered to, to the top of heat exchanger 25 or to the gas burners/combustion chamber.  The intent of the recitation “in compliance with requirement for said heat exchanger’s pressure shell (925) cooling” is unclear and unknown.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischer et al. (US 2007/0006565 A1) in view of Sundaram et al. (US 2017/0009652 A1).
Considering claim 27, Fleischer teaches a CO2 capture system with a gas turbine (15 of Fig. 1) (Fleischer, abstract and Fig. 1) comprising an inlet line (1/3’A/3’ of Fig. 1) from a CO2-rich flue gas source for a CO2-containing initial flue gas flow to a compressor portion (2 of Fig. 1) of said turbine for compressing said CO2-containing flue gas flow (Fleischer, Fig. 1 and [0049]).  Fleischer teaches said compressor portion (2 of Fig. 1) having a casing outlet passage for compressed flue gas (3 of Fig. 1) to a high pressure combustion unit with a high pressure combustion chamber (6 of Fig. 1)  for said compressed flue gas (Fleischer, Fig. 1 and [0050]).  Fleischer teaches said high pressure combustion chamber (6 of Fig. 1) provided with gas burners arranged for burning remaining oxygen in said compressed flue gas with a fuel supplied at a fuel feed line (9/9A of Fig. 1) (Fleischer, Fig. 1 and [0051]-[0053]).  Fleischer teaches said high pressure combustion unit with said chamber (6 of Fig. 1) is provided with a CO2-enriched flue gas pipe (10A of Fig. 1) for resulting hot, afterburned high pressure high temperature CO2-enriched flue gas to a high pressure high temperature gas/gas heat exchanger (8 of Fig. 1), further delivering said CO2-rich flue gas via a HPMT gas line (10 of Fig. 1) to a high pressure CO2 capture plant (13/18/20/22/23 of Fig. 1) comprising a HP gas return line (14B/14 of Fig. 1) for high pressure CO2-depleted flue gas back to said high pressure high temperature heat exchanger (8 of Fig. 1), and an outlet line (25 of Fig. 1) for export of captured CO2 to a line (Fleischer, Fig. 1).  Fleischer teaches said HP return line (14B/14 of Fig. 1) returns said HP CO2-depleted flue gas back to said HPHT gas/gas heat exchanger (8 of Fig. 1) for heating said HP CO2-depleted flue gas (Fleischer, Fig. 1).  Fleischer teaches said high pressure high temperature heat exchanger is further connected via a flue gas return pipe (14A of Fig. 1) delivering said heated high pressure high temperature CO2-depleted flue gas to a return passage to said expander portion running said gas turbine (15 of Fig. 1) (Fleischer, Fig. 1).
Fleischer does not explicitly teach said high pressure combustion chamber provided with gas burners is arranged for burning remaining oxygen in said compressed flue gas with a mixture of compressed air supplied via a combustion air pipe.
However, Sundaram teaches adding compressed air together with fuel directly to the combustion chamber, wherein compressed flue gas from a compressor portion is combusted; the addition of air leads to a more efficient CO2 capture in CO2 separator due to increased CO2 content of the flue gas (Sundaram, [0030], [0043], and [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a combustion air pipe for supplying a mixture of compressed air to the combustion chamber to be burned with the fuel and remaining oxygen in the compressed flue gas.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to increase the oxygen or air amount before flue gas compression or add air directly to the combustion chamber and increase the content of CO2 in the flue gas and therewith the CO2 capture efficiency with a reasonable expectation of success. 
Considering claim 28, Fleischer teaches a high pressure medium temperature heat exchanger (11 of Fig. 1) is arranged in said CO2-enriched flue gas outlet line (10 of Fig. 1) and said return gas depleted flue line (14B/14 of Fig. 1) (Fleischer, Fig. 1).
Considering claim 29, Fleischer teaches a high pressure low temperature heat exchanger (12 of Fig. 1) arranged in said CO2-enriched flue gas outlet line, he does not explicitly teach exchanger 12 is also arranged in said return gas depleted line.
Fleischer teaches a high pressure medium temperature heat exchanger (11 of Fig. 1) is arranged in said CO2-enriched flue gas outlet line (10 of Fig. 1) and said return gas depleted flue line (14B/14 of Fig. 1) (Fleischer, Fig. 1).  However, Fleischer teaches one or more gas-gas heat exchangers where the exit gas is cooled before it is led into a contact device (Fleischer, [0065] and [0067]); in other words, Fleischer teaches that more than one heat exchanger similar to 11 of Fig. 1 can be used.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include another heat exchanger (i.e., high pressure low temperature heat exchanger) arranged in said CO2-enriched flue gas outlet line (10 of Fig. 1) and said return gas depleted flue line (14B/14 of Fig. 1).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to obtain an energy efficient system and obtain desired temperatures with a reasonable expectation of success.
Considering claim 32, the claims are directed to a system and wherein an amount of compressed air and a mass of fuel supplied to the combustion chamber corresponds to an amount of captured CO2 removed from the flue gas flow is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The combination of references teaches a compressed air supply line and a fuel supply line to the combustor and the supply lines are capable of supplying any amount of air and fuel to the combustor.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Fleischer et al. (US 2007/0006565 A1) in view of Sundaram et al. (US 2017/0009652 A1) and MA et al. (US 2015/0360175 A1).
Considering claim 30, all of the limitations are met by the prior art referenced in meeting claim 27 limitations except for  said HPHT gas/gas heat exchanger is provided with a cooling shell for said compressed air, thus heating said compressed air for use in said combustion chamber.
Fleischer teaches preheating of the fuel against a hot flue gas prior to combustion (Fleischer, [0051]), he does not explicitly teach heating the compressed air for us in the combustion chamber.
It has already been established that Sundaram obviates a combustion air pipe for supplying compressed air to the combustion chamber, he does not explicitly teach preheating the compressed air.
However, MA teaches preheating of air using flue gas so that the initial temperature of fuel and the air is improved, the ignition and combustion process of the fuel is strengthened, the incomplete combustion loss of the fuel is reduced and the efficiency of the combustor is further improved (MA, [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the HPHT gas/gas heat exchanger with a cooling shell for said compressed air, thus heating said compressed air for use in said combustion chamber.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to improve the efficiency of the combustor using an energy efficient system with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734